Citation Nr: 1113731	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-31 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of left knee limitation of flexion, rated as noncompensable prior to March 24, 2007.

2.  Evaluation of left knee limitation of extension, rated as noncompensable prior to March 24, 2007.

3.  Evaluation of left knee instability, rated as noncompensable prior to March 24, 2007.

4.  Evaluation of left knee limitation of flexion, rated as noncompensable since December 5, 2007.

5.  Evaluation of left knee limitation of extension, rated as noncompensable since December 5, 2007.

6.  Evaluation of left knee instability, rated at 10 percent since December 5, 2007.

7.  Evaluation of a thoracolumbar spine strain/injury rated as noncompensable prior to March 24, 2007.

8.  Evaluation of a thoracolumbar spine strain/injury rated as noncompensable from December 5, 2007 to November 9, 2009.

9.  Evaluation of a thoracolumbar spine strain/injury rated at 20 percent since November 9, 2009.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had two separate periods of active service, from July 1996 to September 2005, and from March 2007 to December 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

While the RO has granted higher ratings for the left knee and thoracolumbar spine, inasmuch as higher ratings for each disability are still available, before and after the effective dates of the higher ratings, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized these issues as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  



FINDINGS OF FACT

1.  For each period on appeal, the Veteran's left knee had essentially normal flexion, accompanied by pain, weakness, and fatigue.

2.  For each period on appeal, the Veteran's left knee had essentially normal extension.

3.  For each period on appeal, the Veteran's left knee had slight instability.

4.  For each period on appeal, the Veteran's thoracolumbar strain residuals were manifested by essentially normal range of motion, with occasional pain on motion, and occasional muscle spasms, but with no associated objective neurologic abnormalities.


CONCLUSIONS OF LAW

1.  Prior to March 24, 2007, the criteria for a 10 percent disability rating, but not higher, for limited flexion of the left knee, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

2.  Prior to March 24, 2007, the criteria for a compensable disability rating for limited extension of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

3.  Prior to March 24, 2007, the criteria for a 10 percent disability rating, but not higher, for left knee instability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

4.  Since December 5, 2007, the criteria for a 10 percent disability rating, but not higher, for limited flexion of the left knee, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2010).

5.  Since December 5, 2007, the criteria for a compensable disability rating for limited extension of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2010).

6.  Since December 5, 2007, the criteria for a disability rating higher than 10 percent for left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

7.  Prior to March 24, 2007, the criteria for a 10 percent disability rating, but not higher, for thoracolumbar strain residuals have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).

8.  From December 5, 2007 to November 9, 2009, the criteria for a 10 percent disability rating, but not higher, for thoracolumbar strain residuals have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).

9.  Since November 9, 2009, the criteria for a disability rating higher than 20 percent for thoracolumbar strain residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Here, the rating claims arise from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (the CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded VA examinations in July 2006, February 2008, and November 2009.  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the CAVC noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA must consider additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

Left Knee Claim

Instability

In the November 2006 rating decision, the RO granted service connection and assigned an initial noncompensable rating for the left knee, pursuant to Diagnostic Code 5257, effective September 10, 2005.  As noted above, the Veteran had an intervening period of service, during which service-connected compensation was withheld.  The February 2010 rating decision subsequently granted a higher rating of 10 percent, effective December 5, 2007, also under Diagnostic Code 5257.  

Under Diagnostic Code 5257, knee disabilities are rated in accordance with the degree of recurrent subluxation or lateral instability.  A 10 percent rating is assignable for slight degrees of recurrent subluxation or lateral instability.  A 20 percent rating is available for moderate recurrent subluxation or lateral instability.  A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Thus, prior to March 24, 2007, the current evaluation contemplates degrees of recurrent subluxation or lateral instability that are less than slight.  In order to warrant a higher evaluation on the basis of instability, there must be the functional equivalent of slight recurrent subluxation or lateral instability.  Since December 5, 2007, the current evaluation contemplates a degree of recurrent subluxation or lateral instability that is slight.  In order to warrant a higher evaluation, there must be the functional equivalent of moderate recurrent subluxation or lateral instability.

In this case, the report of VA examination in July 2006 reveals no instability, and no episodes of dislocation or recurrent subluxation.  The medial and lateral collateral ligaments were found to be within normal limits.  The Lachman's test was negative, as was the McMurray's test.  The diagnosis was status post tear of left lateral meniscus and repair of ACL.  The Veteran reported to the examiner that since the arthroscopic procedure on his knee in the service, he has no edema, effusion, tenderness, redness, swelling or heat, no abnormal movement, and he has not required crutches, a brace, or a cane to ambulate.  However, the Veteran countered in the February 2007 notice of disagreement that he does experience buckling every few weeks.  He also reported that he requires a knee brace when active and cannot walk for extended distances without a brace.  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Here, the Board accepts the Veteran's report of buckling to be the equivalent of instability.  The Board also accepts the Veteran's statement that he does wear a knee brace when active.  This underscores the presence of instability, as would later be confirmed by the February 2008 VA examiner.  Moreover, instability that causes buckling or giving way, even infrequently, and which results in the need for a knee brace is at least slight in degree, and therefore a 10 percent rating is warranted for instability prior to March 24, 2007.  

While the Board accepts that there is slight instability prior to March 24, 2007, the Board also concludes that such instability is no greater than slight.  In so finding, the Board notes that the July 2006 and November 2009 examiners reported no lateral instability, and the July 2006 examiner based this finding on Lachman's, and McMurray's testing, which were normal.  A February 2009 orthopedic consultation also shows a negative Lachman's, anterior drawer, posterior drawer, and Losee; and the MCL and ACL were found to be stable.  Moreover, an MRI in September 2008 showed the ACL, PCL, MCL, and LCL were intact, with no evidence of a tear in the menisci.  The diagnoses included chondromalacia patella.  

Chondromalacia is a "softening of the articular cartilage, most frequently in the patella."  Chondromalacia patellae is "pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion."  See Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007); see also Kizer v. Shinseki No. 08-1575 (Vet. App. April 2010).

Thus, based on essentially normal clinical testing, the Board concludes that, prior to March 24, 2007, moderate instability is not shown, and subluxation to any degree is not shown.  

Regarding the period since December 5, 2007, the report of VA examination in February 2008 reveals a finding of instability, but the examiner did not base this on any specific testing.  Rather, the Board accepts the Veteran's account of experiencing buckling of the knee as consistent with instability.  The February 2008 examiner found no dislocation or subluxation.  The Veteran's gait was normal.  There was no evidence of abnormal weight-bearing.  

The November 2009 examiner found no instability, and no dislocation or subluxation.  The Veteran's gait was normal, and there was no evidence of abnormal weight bearing.  There was no grinding, no patellar abnormality, no meniscus abnormality, no abnormal tendons or bursae, and no other knee abnormalities.  X-rays showed no bony, joint space, or soft tissue abnormalities.  

Based on these findings, the Board concludes that moderate recurrent subluxation or lateral instability is not shown, and therefore the criteria for a rating higher than 10 percent are not met since December 5, 2007.  

The Board has considered other codes covering internal derangement; however, there are no findings consistent with dislocation or removal of semilunar cartilage, or locking of the knee.  As such, Diagnostic Codes 5258, and 5259 are not appropriate in this case.  

Limited Motion

Turning to the matter of whether separate compensable ratings are warranted on account of limited motion.  Separate ratings for limited flexion and extension may be assigned in addition to the rating assigned for instability if symptomatology of the appropriate type and degree is shown.  

Under Diagnostic Code 5260, leg, limitation of flexion is rated as follows: 

30% Flexion limited to 15 degrees;

20% Flexion limited to 30 degrees;

10% Flexion limited to 45 degrees;

0% Flexion limited to 60 degrees.

Under Diagnostic Code 5261, leg, limitation of extension is rated as follows: 

50% Extension limited to 45 degrees;

40% Extension limited to 30 degrees;

30% Extension limited to 20 degrees;

20% Extension limited to 15 degrees;

10% Extension limited to 10 degrees;

0% Extension limited to 5 degrees.

In this case, for the period prior to March 24, 2007, the report of VA examination in July 2006 reveals range of motion from 0 to 138 degrees.  After seven to eight repetitive motions he had no pain and no change in the range of motion.  He had no fatigue, no weakness, no lack of endurance, and no incoordination.  He had a normal gait.  There was no ankylosis.  

The Veteran reported to the examiner that since the arthroscopic procedure on his knee in the service, he has no pain, no weakness, no stiffness, and no periods of flare up.  However, the Veteran countered in the February 2007 notice of disagreement that he does experience pain.  

The Veteran is competent to report his symptoms, and the Board accepts his account as reported in the notice of disagreement as consistent with pain experienced with motion of the knee.  As such, and consistent with 38 C.F.R. § 4.59, a minimum compensable rating is warranted prior to March 24, 2007.  

However, the Veteran has not described pain specifically associated with extension of the knee, and range of motion testing is consistently normal regarding extension.  Thus, a separate rating under Diagnostic Code 5261 is not warranted.  

Moreover, based on the range of motion reported in July 2006, a higher rating than 10 percent is not warranted under Diagnostic Code 5260.  The Board notes that the provisions of 38 C.F.R. §4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the left knee.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, the Veteran has normal measured motion on flexion.  While he has reported pain, as well as symptoms consistent with weakness, and fatigue, these have not been shown to reduce function of the knee to the degree contemplated for a 20 percent rating under Diagnostic Code 5260.  As such, a rating higher than 10 percent for loss of flexion is not warranted for the period prior to March 24, 2007.  

Turning to the period since December 5, 2007, the report of VA examination in February 2008 reveals range of motion from 0 to 140 degrees, with no weakness, and no ankylosis.  There were found to be no significant effects of the problem on occupational activities or daily activities.  The examination was within normal limits.  The condition was found not to affect motion of one or more joints.  However, there were flare-ups of joint disease reported with frequency of every 1 to 2 months, with duration of 2 minutes.  The Veteran's impression of the extent of the effects of flares on limitation of motion or other functional impairment was severe with 100 percent additional limitation during the flare ups.  

The report of VA examination in November 2009 reveals range of motion from 0 to 140 degrees with no weakness or incoordination.  The Veteran reported pain with walking, and knee buckling twice a month.  Objectively, the knee was positive for giving way.  There was pain and stiffness, but no incoordination.  There was no decreased speed of motion, and the condition was found not to affect motion.  The Veteran was able to stand for 15 to 30 minutes, and there was no limitation of walking.  There was some crepitation.  There was no objective evidence of pain with active motion or repetitive motion.  There was no ankylosis.  There were no significant effects on the Veteran's occupation.  There was mild impact on chores, shopping, recreation, and travel; there was moderate impact on exercise and sports.  

Based on the essentially normal range of motion reported in February 2008 and November 2009, the criteria for a compensable rating for limitation of extension are not met, and the criteria for a rating higher than 10 percent for limitation of flexion are not met.  Moreover, there is no basis for a rating for ankylosis.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is painful motion, as reported by the Veteran.  The Veteran has described his pain as severe with 100 percent additional limitation during the flare ups.  However, as noted above, under 38 C.F.R. § 4.59, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  As a 10 percent rating is already in effect since December 5, 2007, there must be functional impairment that approximates flexion that is limited to 30.  In light of Veteran's normal gait and minimal impairment regarding walking and standing, the criteria for a 20 percent rating for limited flexion are not more nearly approximated than those for the 10 percent level.  

Thoracolumbar Spine Claim

In the November 2006 rating decision, the RO granted service connection and assigned an initial noncompensable rating for thoracolumbar spine strain, pursuant to Diagnostic Code 5242, effective September 10, 2005.  As noted above, the Veteran had an intervening period of service, during which service-connected compensation was withheld.  The February 2010 rating decision subsequently granted a higher initial rating of 20 percent, effective November 9, 2009.  

Disabilities of the spine are rated in accordance with the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, disabilities are rated as follows: 

A 10 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires that forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires that forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Higher ratings require unfavorable ankylosis of either the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, including the cervical portion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2), (See also Plate V).

Thus, prior to March 24, 2007, and from December 5, 2007 to November 9, 2009, the current evaluation contemplates pain on motion and flexion greater than 85 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 85 degrees or less.  Since November 9, 2009, the current evaluation contemplates pain on motion and flexion greater than 60 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less due to pain, weakness, fatigue, or incoordination.  

The report of VA examination in July 2006 reveals that forward flexion was 0-90 degrees, and extension was 0-30 degrees.  Left lateral flexion was 0-28 degrees, and right lateral flexion 0-28 degrees.  Left rotation was 0-30 degrees, and right rotation was 0-30 degrees.  After 9-10 repetitions, there was no evidence of any pain on motion, and no change in the range of motion.  The Veteran reported no periods of flare up, no weakness, no bladder complaints, no bowel complaints, and no erectile dysfunction.  The examiner found that there is no functional impairment.  The Veteran was found able to do walking, transferring, activities of daily living, such as eating, grooming, bathing, toileting, dressing, and his occupation, recreational activities and driving without any problem.  

Regarding other criteria for 10 percent, there is no assertion or evidence of a vertebral fracture.  The Veteran showed no spasm during the examination.  The limbs, posture and gait were within normal limits.  There was no ankylosis.  There was a normal lordosis of the spine, with no abnormal curvature.  There were no postural abnormalities, and no fixed deformity.  

Thus, based strictly on the clinical findings, a compensable rating would not be warranted prior to March 24, 2007.  However, the Veteran countered in his February 2007 notice of disagreement that he does experience recurring back pain and muscle spasms, especially on the right side, and that he disagreed with the examiner's findings in this regard.  The Veteran is competent to describe his symptoms, and his description is accepted as credible. 

Regarding the period from December 5, 2007 to November 9, 2009, a noncompensable rating is also currently assigned.  The report of VA examination in February 2008 reveals full range of motion described as normal.  Flexion was 0-90 degrees, extension was 0-30 degrees, left and right lateral flexion was 0-30 degrees, left and right rotation was 0-30 degrees.  Five repetitive range of motion testings were performed, and he did not lose motion following repetitive use.  There was no pain on active motion, no pain on passive motion, no pain after repetitive use, and no additional loss of motion on repetitive use.

The Veteran reported a history of mild spastic pain with radiation into the right buttock, occurring once every 2 months and lasting for hours.  There are moderate flare-ups occurring every 1 to 2 months and lasting for hours, brought on by prolonged sitting, and producing an additional 50 percent functional impairment by the Veteran's account.  There is no history of fatigue, decreased motion, stiffness, weakness, spasms.  

Objectively, the examiner found no spasm, atrophy, guarding, pain with motion, tenderness, weakness, and pertinent to the criteria, no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture, head position and gait were normal, and there was symmetry in appearance.  Regarding spinal contour, there was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Imaging revealed stable minimal degenerative disc changes and minimal scoliosis.  The diagnosis was chronic pain due to minimal degenerative disc changes.  There were found to be no significant effects on occupation or daily activities.  

Thus with respect to the period prior to March 24, 2007, and from December 5, 2007 to November 9, 2009, the objective findings do not appear to support a compensable rating.  However, the Veteran has disputed these reports on the crucial question of pain associated with motion.  Moreover, while reporting no pain during the examination, the February 2008 examiner did discuss a history of occasional mild pain that radiates into the right buttock.  The Board therefore finds that the evidence does demonstrate painful motion of the thoracolumbar spine during all periods on appeal, and in accordance with 38 C.F.R. § 4.59, the criteria for the minimum 10 percent rating are met prior to March 24, 2007, and from December 5, 2007 to November 9, 2009.  However, based on the clinical findings and the Veteran's statements, the criteria for a rating higher than 10 percent are not met during those periods.  

Turning to the period since November 9, 2009, the report of VA examination in November 2009 reveals flexion was 0 to 90 degrees, extension was 0 to 20 degrees, left lateral flexion was 0 to 25 degrees, left rotation was 0 to 30 degrees, right lateral flexion was 0 to 30 degrees, right rotation was 0 to 30 degrees.  There was objective evidence of pain on active range of motion, but no additional limitation with repetitive motion.  Waddell's sign was positive, apparently indicating nonorganic sources of pain, but there was no elaboration by the examiner.  The Veteran reported no history of fatigue, decreased motion, weakness, or pain, and no flare ups.  There was a history of stiffness and spasms.  

Objectively, the examiner noted a spasm on the left and right, and pain on motion on the left and right, and guarding on the left, but no atrophy, tenderness, weakness.  Posture, head position, and gait were normal, with symmetry in appearance.  There were no abnormal spinal curvatures including gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, and no ankylosis.  Confusingly, despite normal findings for gait and spinal contour, the examiner answered yes to the question: was muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour?  

There were found to be significant effects on occupation, including increased absenteeism, problems with lifting and carrying, and pain.  There was mild effect on shopping, recreation and traveling and moderate effect on chores, exercise and sports.  

To warrant a rating higher than 20 percent since November 9, 2009, the evidence would have to show that forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Based on the clinical evidence and the Veteran's assertions, there is simply no suggestion that such impairment is shown.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  However, under 38 C.F.R. § 4.59, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, symptomatology of the degree contemplated for a 40 percent rating are not shown, and are not more nearly approximated than those for the 20 percent rating.  As such, a higher rating since November 9, 2009 is not in order.  

Note (1) under the General Formula directs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  As the Veteran has been diagnosed with degenerative disc disease, the Board has considered these provisions.  

The report of VA examination in July 2006 reveals sensory examination within normal limits.  Motor examination within normal limits.  Normal reflexes were present, and no abnormal reflexes could be elicited.  The diagnosis was a history of disc disease involving the L5-S1 and involving the right sciatic nerve, presently asymptomatic.

The report of VA examination in November 2009 reveals lower extremity motor strength testing was normal, with normal muscle tone, and no atrophy.  Sensory testing was normal.  Ankle reflexes were hypoactive, but reflexes were otherwise normal.  There was no history of urinary or fecal incontinence or erectile dysfunction, no history of leg or foot weakness or paresthesias.  There were no incapacitating episodes.  

The Board acknowledges that the Veteran has reported a history of radiating pain into the buttock, and this is certainly a credible account.  However, Note (1) does specify objective abnormalities.  Based on the essentially normal or "asymptomatic" findings on examination, there does not appear to be any separately ratable neurologic condition in this case during any period on appeal.  

In sum, the Veteran's service-connected thoracolumbar spine disability has been manifested by consistent symptomatology throughout the period on appeal.  Such symptomatology includes normal range of motion with occasional pain on motion, and occasional muscle spasms, at least since November 9, 2009.  The crucial difference in symptomatology appears to come down to the November 2009 examiner's statement that muscle spasm, localized tenderness, or guarding were severe enough to be responsible for abnormal gait or abnormal spinal contour, despite his own specific findings that there was no abnormal gait or abnormal spinal contour.  Thus, a 20 percent rating was assigned by the RO.  Nevertheless, for the periods prior to November 9, 2009, the Board finds that a 10 percent rating is reflective of the type and degree of symptoms experienced by the Veteran, and the criteria for a higher rating are not more nearly approximated.  And, since November 9, 2009, the criteria for a rating higher than 20 percent are not more nearly approximated than those for the 20 percent level.  

Extraschedular Consideration

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  The fact that the rating produced by the rating schedule may be less than desired by the Veteran is owing entirely to the degree of symptomatology shown, and not to any failure to consider his specific symptomatology.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  


ORDER

Prior to March 24, 2007, a 10 percent disability rating, but not higher, for limitation of flexion of the left knee is granted.  

Prior to March 24, 2007, a compensable disability rating for limitation of extension of the left knee is denied.

Prior to March 24, 2007, a 10 percent disability rating, but not higher, for left knee instability is granted.  

Since December 5, 2007, a 10 percent disability rating, but not higher, for limitation of flexion of the left knee is granted.  

Since December 5, 2007, a compensable disability rating for limitation of extension of the left knee is denied.

Since December 5, 2007, a disability rating higher than 10 percent for left knee instability is denied.

Prior to March 24, 2007, a 10 percent disability rating, but not higher, for thoracolumbar strain residuals is granted.  

From December 5, 2007 to November 9, 2009, a 10 percent disability rating, but not higher, for thoracolumbar strain residuals is granted.  

Since November 9, 2009, a rating higher than 20 percent for thoracolumbar strain residuals is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


